DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2a.	Claims 1, 2-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister (US 2020/0312145), and further in view of Reymann (US 2019/0061619).
Regarding claims 1, 8, and 15, Hintermeister discloses a system, method, and non-transitory computer readable medium (system, method, non-transitory computer readable medium containing an algorithm running on a processor; Hintermeister at title, abstract, 0112) comprising:
Receiving a request for a wheelchair-accessible vehicle (WAV) to execute an ingress function (request for a wheelchair ramp deployment received at server via app; Hintermeister at 0083, 0096), wherein the ingress function includes a deployment of a wheelchair ramp by the WAV.
Sending an ingress command to the WAV in response to the request, wherein the ingress command comprises instructions to cause the WAV to execute the ingress function at a 
Receiving sensor data associated with a wheelchair ramp (vehicle monitoring system includes sensors to determine ramp deployment; Hintermeister at 0081).
Hintermeister is silent as to the wheelchair accessible vehicle being autonomous.  While Hintermeister explicitly discloses sensory feedback to determine ramp position, Hintermeister is silent as to receiving feedback information regarding the ingress function.
Reymann, in a similar invention in the same field of endeavor, teaches a wheelchair accessible autonomous vehicle for ridesharing applications (Reymann at title, abstract, 0018, 0028), wherein a remote operator may monitor/control ramp deployment and monitor ingress status via camera as well as personally interact with riders to assist with their needs (Reymann at 0028, 0031, 0054).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the wheelchair accessible vehicle of Hintermeister with the autonomous and remote capabilities of Reymann.  Doing so would free up one operator to monitor and assist multiple rideshare vehicles without the burden of driving.

Regarding claims 3, 9, and 17, the combination teaches determining that the WAV has arrived at a destination, sending an egress command to the WAV, wherein the egress command comprises egress instructions to cause the WAV to execute an egress function at the destination, wherein the egress function includes a deployment of the wheelchair ramp by the WAV; and receiving egress feedback from the WAV, the egress feedback includes egress sensor data associated with the wheelchair ramp and egress status information associated with the egress 

Regarding claims 4, 11, and 18, the combination teaches sending the feedback to a passenger of the WAV, wherein the passenger utilizes a wheelchair (remote user may interact, e.g. video call, with passenger in wheelchair; Reymann at 0028, 0031).

Regarding claims 5, 12, and 19, the combination teaches receiving a rideshare request to use the WAV for ridesharing (rideshare request; Reymann at 0018), dispatching the WAV to a location of a passenger (at predetermined stops or location specified in request; Reymann at 0018), and determining that the WAV has arrived at the location of the passenger (via onboard GPS data sent to remote operator; Reymann at 0019, 0031).

Regarding claims 6, 13, and 20, connecting a passenger with a remote assistance operator if the status information indicates a fault state (remote operator receives or determines a vehicle status fault, and connects with passenger; Reymann at 0016, 0022, 0028).

Regarding claims 7 and 14, the combination teaches receiving information from a passenger, the information indicating readiness for the WAV to begin driving (passengers providing feedback on boarding/exiting of passengers; Reymann at 0031, 0032).


	Regarding said claims, the combination teaches wherein the ingress function further includes opening doors of the WAV (remote user may control vehicle doors; Reymann at 0003, 0022).  The combination is silent as to engaging an automated restraint system configured to secure the wheelchair in the WAV.
	Nagata, in a similar invention in the same field of endeavor, teaches ridesharing with wheelchair accessible, autonomous vehicles (Nagata at 0020), and engaging an automated restraint system configured to secure the wheelchair to the WAV (Nagata at 0045).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the wheelchair securing means of Nagata.  Doing so would ensure greater safety for passengers in wheelchairs, as the wheelchair cannot roll while the vehicle is in transit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        29 March 2022